Citation Nr: 1734362	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-30 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 10 percent from December 16, 2010, in excess of 20 percent from August 27, 2013, in excess of 40 percent from October 14, 2015, in excess of 20 percent from January 27, 2013, and in excess of 40 percent from March 13, 2017.  

2.  Entitlement to an initial disability rating for left lower extremity radiculopathy in excess of 10 percent prior to January 23, 2017 and in excess of 40 percent thereafter.  

3.  Entitlement to an initial disability rating for right lower extremity radiculopathy in excess of 10 percent prior to January 23, 2017 and in excess of 40 percent thereafter.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 2008 to July 2008 and from November 2008 to September 2009.  

These matters come to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the pendency of the appeal, a June 2012 rating decision granted service-connection for bilateral lower extremity radiculopathy associated with the Veteran's service-connected lumbar spine disability, each rated as 10 percent disabling from December 16, 2010.  A March 2017 rating decision granted increased 40 percent disability ratings for the Veteran's bilateral lower extremity radiculopathy, as well as staged increased disability ratings of 20, 40, and 20 percent for the Veteran's lumbar spine disability; notably, this did not constitute a "reduction" per se as the Veteran's overall compensation was not reduced, and the notice provisions of 38 C.F.R. § 3.105 (2016) do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); see also VAOPGCPREC 71-91 (Nov. 7, 1991).  Finally, a July 2017 granted an increased 40 percent disability rating for the Veteran's lumbar spine disability, effective March 13, 2017.  Despite the above, the Veteran's initial rating claims remain before the Board for the entire pendency of the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Veteran's intertwined TDIU claim is also before the Board for the entire pendency of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's November 2012 VA Form 9 substantive appeal requested a videoconference hearing before the Board; however, she later failed to appear at a scheduled hearing in June 2017.  Although her representative submitted a statement of good cause, the Veteran has not since requested an additional hearing before the Board; therefore, her prior hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).  


FINDINGS OF FACT

1.  From December 16, 2010, the Veteran's lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear were manifested by subjective low back pain with limited range of motion no worse than forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

2.  From August 27, 2013, the Veteran's lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear were manifested by subjective low back pain with limited range of motion no worse than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.

3.  From October 14, 2015, the Veteran's lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear were manifested by subjective low back pain with limited range of motion no worse than forward flexion of the thoracolumbar spine to 30 degrees or less, without ankylosis.  

4.  From January 27, 2013, the Veteran's lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear were manifested by subjective low back pain with limited range of motion no worse than forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  

5.  From March 13, 2017, the Veteran's lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear were manifested by subjective low back pain with limited range of motion no worse than forward flexion of the thoracolumbar spine to 30 degrees or less, without ankylosis.  

6.  Prior to January 23, 2017, the Veteran's bilateral lower extremity radiculopathy was manifested by no worse than mild incomplete paralysis of the sciatic nerve.  

7.  From January 23, 2017, the Veteran's bilateral lower extremity radiculopathy was manifested by no worse than moderately severe incomplete paralysis of the sciatic nerve.  

8.  The Veteran is not precluded from securing or following a substantially gainful occupation by reason of her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 10 percent from December 16, 2010, in excess of 20 percent from August 27, 2013, in excess of 40 percent from October 14, 2015, in excess of 20 percent from January 27, 2013, and in excess of 40 percent from March 13, 2017, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242 (2016).  

2.  The criteria for an initial disability rating for left lower extremity radiculopathy in excess of 10 percent prior to January 23, 2017 and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2016).  

3.  The criteria for an initial disability rating for right lower extremity radiculopathy in excess of 10 percent prior to January 23, 2017 and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2016).  

4.  The criteria for a TDIU rating have not been met for any period on appeal.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Initial Disability Ratings  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims on appeal, the Board has considered such claims from the assigned initial effective dates, which the Veteran has not appealed.  The Board has also considered the appropriateness of any currently assigned staged ratings, as well as whether any additional staged ratings are warranted.  

II.A.  Initial Rating - Low Back Strain  

The Veteran's service-connected lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear is rated as 10 percent disabling from December 16, 2010, 20 percent disabling from August 27, 2013, and as 40 percent disabling from October 14, 2015 under DC 5237, and as 20 percent disabling from January 27, 2013 and 40 percent disabling from March 13, 2017 under DC 5242, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5242 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  The Board notes here that the provisions for evaluating IVDS do not warrant an increased disability rating for the Veteran's lumbar spine disability for any period on appeal because although the probative evidence of record documents the presence of IVDS, such evidence does not document incapacitating episodes with bed rest prescribed by a physician for any period on appeal.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As discussed further below, the Veteran's bilateral lower extremity radiculopathy has been properly rated under an appropriate diagnostic code; however, the probative evidence of record does not document any other associated neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability.  
Additionally, Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

II.A.1.  From December 16, 2010

Turning to the evidence of record, a July 2010 VA treatment record shows that the examiner wrote that the Veteran's flexion was within functional limits.  The examiner noted the Veteran was able to touch her hands to the floor.  Upon VA examination in February 2011, the Veteran reported daily flare ups of severe pain that limited physical activity, fatigue, decreased motion, spasms, and lower extremity paresthesias, weakness, and pain.  Upon physical examination, her spine symmetry  and gait were normal, without abnormal curvature, muscle spasm, or guarding.  Initial range of motion findings included forward flexion to 80 degrees, extension to 15 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 25 degrees, with noted objective evidence of pain upon range of motion, but without any additional limitation of range of motion upon repetition.  Muscle strength, reflex, and sensory examinations were all normal, without atrophy.  The Veteran reported that she had not been employed for one to two years due to back pain, and the examiner noted functional effects upon her employment including decreased mobility, problems lifting and carrying, weakness or fatigue, decreased lower extremity strength, and pain.  

VA treatment records from June 2011 document the Veteran's complaint of worsening back pain which radiated down her lower extremities.  A physical examination revealed forward flexion limited to where the Veteran was able to touch her knees, right lateral flexion limited to approximately 25 percent of full, and full left lateral flexion, with pain throughout all motion that radiated to the lower extremities.  Muscle strength was slightly reduced (4/5), with normal reflexes and sensation in the lower extremities, and a negative straight leg raising test bilaterally.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 10 percent from December 16, 2010.  

Notably, the evidence of record from December 16, 2010 does not document that the Veteran's service-connected lumbar spine disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an increased 20 percent disability rating is not warranted from December 16, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5242.  

The Board acknowledges that VA treatment records during the relevant rating period consistently document that the Veteran's thoracolumbar spine range of motion is decreased due to pain; however, other than the evidence discussed above, such records do not document specific range of motion findings as measured in degrees by the use of a goniometer; therefore, they are less probative as to the severity of the Veteran's limited range of motion and do not permit application of the rating criteria.  Id.  Additionally, the Veteran's ongoing subjective complaints of pain are adequately contemplated by her compensable disability rating during the applicable rating period.  See Mitchell, 25 Vet. App. 32.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 10 percent from December 16, 2010, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.A.2.  From August 27, 2013

Upon VA examination in late August 2013, the Veteran reported that her lumbar spine disability resulted in flare ups of pain that required rest in order to subside.  Upon physical examination, range of motion findings included forward flexion to 60 degrees, extension to 0 degrees, right lateral flexion and right lateral rotation to 30 degrees each, and left lateral flexion and left lateral rotation to 25 degrees each, with objective evidence of pain at all endpoints.  Additionally, the Veteran was unable to complete repetitive range of motion testing due to pain.  The examiner noted functional loss or impairment including pain on movement; however, there were no muscle spasms or guarding, and muscle strength, reflexes, and sensation were all normal, with a negative straight leg raising test bilaterally and no resulting functional impairment.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 20 percent from August 27, 2013.  

Notably, the evidence of record from August 27, 2013 does not document that the Veteran's service-connected lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As such, an increased 40 percent disability rating is not warranted from August 27, 2013.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5242.  

To the extent that VA treatment records during the relevant period document the Veteran's ongoing back pain with decreased range of motion; other than the VA examination discussed above, such records do not document specific range of motion findings as measured in degrees by the use of a goniometer; therefore, they are less probative as to the severity of the Veteran's limited range of motion and do not permit application of the rating criteria.  Id.  Additionally, as above, the Veteran's ongoing subjective complaints of pain are adequately contemplated by her compensable disability rating during the applicable rating period.  See Mitchell, supra.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath, 1 Vet. App. at 595; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 20 percent from August 27, 2013, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  

II.A.3.  From October 14, 2015

VA treatment records from October 14, 2015 document the Veteran's complaints of increasing lower back pain radiating into her lower extremities which severely limited her physical movement and resulted in nausea.  Upon physical examination, her forward flexion was limited to 30 degrees, extension was limited to 10 degrees, and bilateral lateral flexion was limited to 30 degrees each.  Motor strength, reflexes, and sensation were all normal, with negative straight leg raising and sciatic stretch tests.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 40 percent from October 14, 2015.  

Notably, the evidence of record from October 14, 2015 does not document that the Veteran's service-connected lumbar spine disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  As such, an increased 50 percent disability rating is not warranted from October 14, 2015.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5242.  

To the extent that VA treatment records during the relevant period document the Veteran's ongoing back pain with decreased range of motion; other than the VA examination discussed above, such records do not document specific range of motion findings as measured in degrees by the use of a goniometer; therefore, they are less probative as to the severity of the Veteran's limited range of motion and do not permit application of the rating criteria.  Id.  Additionally, as above, the Veteran's ongoing subjective complaints of pain are adequately contemplated by her compensable disability rating during the applicable rating period.  See Mitchell, supra.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath, supra; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 40 percent from October 14, 2015, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

II.A.4.  From January 23, 2017

Upon VA examination in January 2017, the Veteran reported flare ups of pain two to three times per week which lasted an entire day and were relieved with rest and pain medication.  She noted difficulty with physical activities including prolonged sitting, standing, walking, ascending or descending stairs, driving, and repetitive movements, which all caused functional loss including decreased mobility, stiffness, pain, and lack of endurance.  Upon physical examination, forward flexion was limited to 45 degrees, extension was limited to 10 degrees, bilateral lateral flexion was limited to 20 degrees on each side, and bilateral lateral rotation was limited to 20 degrees on each side.  Pain was noted upon examination, but it did not result in functional loss, and there was no additional loss of range of motion upon repetition.  There was guarding or muscle spasm, but it did not result in an abnormal gait or abnormal spinal contour.  The examiner noted functional loss or impairment including less movement than normal, weakened movement, disturbance of locomotion, and interference with sitting and standing.  Muscle strength was slightly reduced (4/5) without atrophy, and reflexes and sensory tests were normal, with a negative straight leg raising test bilaterally.  The examiner further noted moderate bilateral radiculopathy, with bilateral radiculopathy symptoms including moderate constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  There was no noted ankylosis or IVDS, and x-ray evidence of arthritis.  The examiner noted functional impact as reported by the Veteran, including difficulty with physical activities including prolonged sitting, standing, walking, ascending or descending stairs, driving, and repetitive movements, which all caused functional loss including decreased mobility, stiffness, pain, and lack of endurance.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 20 percent from January 23, 2017.  

Notably, the evidence of record from January 23, 2017 does not document that the Veteran's service-connected lumbar spine disability was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  As such, an increased 40 percent disability rating is not warranted from January 23, 2017.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5242.  

To the extent that VA treatment records during the relevant period document the Veteran's ongoing back pain with decreased range of motion; other than the VA examination discussed above, such records do not document specific range of motion findings as measured in degrees by the use of a goniometer; therefore, they are less probative as to the severity of the Veteran's limited range of motion and do not permit application of the rating criteria.  Id.  Additionally, as above, the Veteran's ongoing subjective complaints of pain are adequately contemplated by her compensable disability rating during the applicable rating period.  See Mitchell, supra.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath, supra; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 20 percent from January 23, 2017, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

II.A.5.  From March 13, 2017

In March 2017, the Veteran reported that her back pain had not improved as suggested by the January 2017 VA examination.  

She was afforded an additional VA examination in April 2017, at which time she reported ongoing low back pain with physical activities, flare ups of pain, and functional loss and impairment which limited her ability to stand at work for prolonged periods.  Initial range of motion testing revealed forward flexion to 30 degrees, extension to 15 degrees, bilateral lateral flexion to 5 degrees each, and bilateral lateral rotation to 0 degrees, each limited by pain in her low back which also prohibited repetitive range of motion testing.  The examiner noted functional loss or impairment including lack of endurance and guarding, muscle spasm, and localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  Muscle strength, reflex, and sensory testing were normal, but a straight leg raising test was positive bilaterally, with moderate bilateral sciatic radiculopathy and related symptoms including severe intermittent bilateral pain and positive bilateral sciatic notch tenderness.  The examiner noted the presence of IVDS without incapacitating episodes, and functional impact upon the Veteran's ability to work due to back pain exacerbated by standing for prolonged periods of time and sitting to standing maneuvers at work.  

Based upon the evidence of record, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 40 percent from March 13, 2017.  
Notably, the evidence of record from March 13, 2017 does not document that the Veteran's service-connected lumbar spine disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  As such, an increased 50 percent disability rating is not warranted from March 13, 2017.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DCs 5237, 5242.  

To the extent that VA treatment records during the relevant period document the Veteran's ongoing back pain with decreased range of motion; other than the VA examination discussed above, such records do not document specific range of motion findings as measured in degrees by the use of a goniometer; therefore, they are less probative as to the severity of the Veteran's limited range of motion and do not permit application of the rating criteria.  Id.  Additionally, as above, the Veteran's ongoing subjective complaints of pain are adequately contemplated by her compensable disability rating during the applicable rating period.  See Mitchell, supra.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath, supra; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 40 percent from March 13, 2017, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  

II.B.  Initial Rating - Bilateral Lower Extremity Radiculopathy  

Additionally, the Veteran's left and right lower extremity radiculopathy are each rated as 10 percent disabling prior to January 23, 2017 and as 40 percent disabling thereafter, pursuant to DC 8520, regarding incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8520 (2016).  

Pursuant to DC 8520, regarding paralysis of the sciatic nerve, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent disability rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent disability rating is warranted for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent disability rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and a maximum schedular 80 percent disability rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" as used therein indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, such ratings are combined with application of the bilateral factor.  Id.  

II.B.1.  Prior to January 23, 2017  

VA treatment records from June 2011 document that the Veteran's lower extremity muscle strength was slightly reduced (4/5), with normal reflexes and sensation in the lower extremities, and a straight leg raising test was negative bilaterally.  

Upon VA examination in April 2012, the examiner noted moderate intermittent pain in the bilateral lower extremities, with slightly decreased muscle strength (4/5) on the left side in knee extension, ankle plantar flexion, and ankle dorsiflexion, without any atrophy.  Reflexes and sensory tests were normal bilaterally, but the examiner identified mild incomplete paralysis of sciatic nerve bilaterally and left mild incomplete paralysis of musculocutaneous (superficial peroneal) nerve.  

Upon subsequent VA examination in August 2013, the Veteran complained of mild intermittent pain in her right lower extremity and moderate intermittent pain in her left lower extremity; however, muscle strength, reflexes, and sensation were all normal, with a negative straight leg raising test bilaterally.  The examiner concluded, based upon negative electromyography (EMG) testing, that there was no evidence of lumbar radiculopathy, peripheral neuropathy, or focal neuropathy.  

VA treatment records from October 2015 document the Veteran's complaints of increasing lower back pain radiating into her lower extremities.  Upon physical examination, Motor strength, reflexes, and sensation were all normal, with negative straight leg raising and sciatic stretch tests.  

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating for bilateral radiculopathy in excess of 10 percent prior to January 23, 2017.  

Notably, the evidence of record prior to January 23, 2017 does not document that the Veteran's service-connected bilateral radiculopathy was manifested by worse than mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8520.  To the extent that the Veteran reported ongoing pain which radiated to her lower extremities, such reports are less probative than the objective findings discussed above regarding the presence and/or severity of her bilateral lower extremity radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent that the April 2012 VA examiner documented left mild incomplete paralysis of musculocutaneous (superficial peroneal) nerve in addition to mild incomplete paralysis of sciatic nerve, the Board notes that mild paralysis of the musculocutaneous nerve (superficial peroneal) does not yield an additional compensable disability rating under the relevant diagnostic code.  See 38 C.F.R. § 4.71a, DC 8522.  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath, supra; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating for bilateral radiculopathy in excess of 10 percent prior to January 23, 2017, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


II.B2.  From January 23, 2017  

Upon VA examination in January 2017, the Veteran's lower extremity muscle strength was slightly reduced (4/5) without atrophy, and reflexes and sensory tests were normal, with a negative straight leg raising test bilaterally.  Significantly, however, the examiner documented moderate bilateral radiculopathy, with bilateral radiculopathy symptoms including moderate constant pain, moderate intermittent pain, moderate paresthesias/dysesthesias, and moderate numbness.  

Similarly, upon VA examination in April 2017, lower extremity muscle strength, reflex, and sensory testing were again normal, but a straight leg raising test was positive bilaterally, with moderate bilateral sciatic radiculopathy and related symptoms including severe intermittent bilateral pain and positive bilateral sciatic notch tenderness.  

Based upon the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating for bilateral radiculopathy in excess of 40 percent from January 23, 2017.  

Notably, the evidence of record from January 23, 2017 does not document that the Veteran's service-connected bilateral radiculopathy was manifested by severe incomplete paralysis or complete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8520.  The Veteran's subjective reports regarding her lower extremity symptoms, while probative insofar as they relate observable symptoms, are less probative than the objective findings discussed above regarding the presence and/or severity of her bilateral lower extremity radiculopathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, see Schafrath, supra; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating for bilateral radiculopathy in excess of 40 percent from January 23, 2017, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  
V.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching a decision, it is necessary that the record reflect some factor, which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2016); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

The Veteran is currently service connected for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear (rated as 10 percent disabling from December 16, 2010, 20 percent disabling from August 27, 2013, 40 percent disabling from October 14, 2015, 20 percent disabling from January 27, 2013, and 40 percent disabling from March 13, 2017), bilateral lower extremity radiculopathy (each rated as 10 percent disabling prior to January 23, 2017 and as 40 percent disabling thereafter), posttraumatic stress disorder (PTSD) (rated as 50 percent disabling from May 14, 2014 to March 13, 2017), traumatic brain injury (TBI) with PTSD (rated as 10 percent disabling from May 14, 2014 and as 40 percent disabling from March 13, 2017), bilateral knee strain (each rated as 10 percent disabling from June 29, 2011), dysthymia (rated as 10 percent disabling from June 19, 2013 until May 14, 2014), and headaches (rated as noncompensable from May 14, 2014).  Based upon the above, the Veteran's combined disability rating is 30 percent from December 16, 2010, 40 percent from June 29, 2011, 50 percent from June 19, 2013, 60 percent from August 27, 2013, 80 percent from May 14, 2014, and 90 percent from January 23, 2017; as such, the Veteran meets the schedular criteria for a TDIU rating from May 14, 2014.  See 38 C.F.R. § 4.16(a).  Additionally, failure to meet the schedular percentage requirements prior to May 14, 2014 does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

However, following a review of the evidence of record, and as discussed below, the Board finds that the Veteran's service-connected disabilities have not precluded the Veteran from securing or following a substantially gainful occupation for any period on appeal.  

The Veteran's November 2016 TDIU Application asserts that she is precluded from working due to her service-connected PTSD, TBI, lumbar spine disability, bilateral knee disability, and bilateral lower extremity radiculopathy.  She reported therein that she last worked full-time in May 2014, but also noted subsequent employment as a part-time bank teller, when she reportedly earned the most ever in one year.  Additionally, she reported an educational history including four years of college.  

Additionally, while the VA examinations of record document some functional impairment upon the Veteran's employability due to her service-connected disabilities, there is no probative evidence that she has been precluded from employment at any time during the pendency of the appeal; indeed, the Veteran has been able to maintain employment for significant periods of time, albeit with functional limitations which do not completely preclude a substantially gainful occupation.  

For example, upon VA examination in February 2011, the Veteran reported that she had not been employed for one to two years due to back pain, and the examiner noted functional effects upon her employment including decreased mobility, problems lifting and carrying, weakness or fatigue, decreased lower extremity strength, and pain.  

In June 2011, the Veteran requested to have her VA Vocational Rehabilitation case closed after she reported that she obtained employment.  

Upon subsequent VA examination in April 2012, the examiner found no functional impact upon employability due to the Veteran's bilateral lower extremity radiculopathy; additionally, the Veteran reported that she was currently seeking employment.  Upon VA examination regarding her lumbar spine in August 2013, the VA examiner found no functional impact upon her employability.  

In January 2017, the Veteran's employer bank reported that she currently worked there part time as a teller since January 2016, with no concessions made for disability.  

During a January 2017 lumbar spine examination, the examiner noted functional impact as reported by the Veteran, including difficulty with physical activities including prolonged sitting, standing, walking, ascending or descending stairs, driving, and repetitive movements, which all caused functional loss including decreased mobility, stiffness, pain, and lack of endurance.  Similarly, upon examination in April 2017, the examiner noted functional impact upon the Veteran's ability to work due to back pain exacerbated by standing for prolonged periods of time and sitting to standing maneuvers at work.  

An April 2017 VA TBI examination revealed functional impact upon her ability to work, including anxiety attacks which caused her to have to excuse herself during work, anger outbursts at work which she had difficulty controlling, and headaches which resulted in decreased concentration and focus.  A concurrent April 2017 VA mental examination revealed that her psychiatric symptoms were not severe enough either to interfere with occupational and social functioning.  

In June 2017, the Veteran reported ongoing pain in her lower back and lower extremities which increased with physical activity and became more severe following consecutive long days of work.  She stated that she had previously worked because she "had no choice" but that her issues from PTSD, TBI, back, legs, and knees were too much; she further submitted correspondence indicating that she had resigned her positive effective July 2017 for personal reasons.  

In sum, the Board affords great probative value to the objective findings of multiple VA examiners above regarding the functional impact of the Veteran's service-connected disabilities, which have not been found to preclude, collectively or individually, substantially gainful employment for any period on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To the extent that the Veteran has reported that she can no longer work and resigned her part-time bank teller position in July 2017, the Board notes that the fact that a claimant is unemployed or has even had difficulty obtaining employment is not enough to warrant a TDIU rating.  See Beaty, 6 Vet. App. at 538.  

In conclusion, the preponderance of the evidence of record does not establish that the Veteran's service-connected disabilities, when considered individually or in combination, completely preclude her participation in any form of substantially gainful employment at any time during the appeal period.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.  


ORDER

An initial disability rating for lumbosacral spine strain, L4-L5 disc protrusion, and L5-S1 annular tear in excess of 10 percent from December 16, 2010, in excess of 20 percent from August 27, 2013, in excess of 40 percent from October 14, 2015, in excess of 20 percent from January 27, 2013, and in excess of 40 percent from March 13, 2017, is denied.  

An initial disability rating for left lower extremity radiculopathy in excess of 10 percent prior to January 23, 2017 and in excess of 40 percent thereafter, is denied.  

An initial disability rating for right lower extremity radiculopathy in excess of 10 percent prior to January 23, 2017 and in excess of 40 percent thereafter, is denied.  

A TDIU rating is denied for the entire period on appeal.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


